Citation Nr: 0023342	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-23 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular 
disability. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The case was previously before the Board in September 1998, 
at which time the issues an appeal also included whether new 
and material evidence had been received to warrant reopening 
a claim of entitlement to service connection for eczema.  The 
case was remanded to obtain additional records and for 
further development.  Entitlement to service connection for 
eczema was subsequently granted by an April 2000 rating 
determination.  Accordingly, that issue is no longer in 
appellate status. 


FINDING OF FACT

The negative evidence is in a state of equipoise with the 
positive evidence on the question of whether cardiovascular 
disability was first manifested during the veteran's active 
military service or within one year after discharge from 
service.  


CONCLUSION OF LAW

Cardiovascular disability was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's September 1998 decision determined that new and 
material evidence had been received to reopen the veteran's 
claim and further found the claim to be well-grounded.  38 
U.S.C.A. § 5107(a).  With a well-grounded claim arises a 
statutory duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a).  After reviewing the claims file and noting the 
development actions undertaken by the RO pursuant to the 
Board's remand, the Board finds that the record as it stands 
is adequate to allow for equitable review of the veteran's 
claim for service connection and that no further action is 
necessary to meet the duty to assist the veteran.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service, or where clear and unmistakable 
evidence (obvious or manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a),(b).  Moreover, the Court has held that temporary 
flare-ups during service of the symptoms of a disability, 
without overall worsening of the condition itself, do not 
constitute aggravation of the disability.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

The veteran and his representative essentially contend that 
the veteran suffers from a cardiovascular disorder which was 
aggravated by his military service.  The veteran has 
submitted numerous medical opinions and medical articles in 
support of his claim.

However, on pre-induction examination in March 1966, the 
veteran's heart and vascular system were clinically evaluated 
as normal.  Accordingly, the presumption of soundness arises.  
38 C.F.R. § 3.303(b).  As noted earlier, this presumption can 
only be rebutted by clear and unmistakable evidence.  

Looking to the evidence of record, the Board is unable to 
find clear and unmistakable evidence to rebut the presumption 
of soundness.  Although various medical opinions are of 
record addressing aggravation of various symptoms during 
service, there is no real evidence that there was a 
cardiovascular disorder prior to service.  The most 
significant item of evidence in support of the veteran's 
claim is n August 4, 1997, letter from Albert C. Adams, M.D.  
However, although Dr. Adams refers to aggravation in this 
letter (and such term is repeated in other medical statements 
from other physicians as well as by the veteran and his 
representative), the Board is unable to find where Dr. Adams 
clearly states that cardiovascular disease preexisted 
service.  Instead, he states that he had treated the veteran 
for other unrelated disorders prior to service.  Dr. Adams 
did indicate that after discharge from service to January 
1970 he treated the veteran for various complaints, including 
leg cramps after exercise.  Although Dr. Adams then went on 
to state that he believed the veteran's conditions were 
aggravated by being in service, the Board declines to view 
Dr. Adams' letter as clear and unmistakable evidence that a 
cardiovascular disorder actually preexisted service.  It 
would appear that Dr. Adams might have been referring to 
aggravation out of context, at least as such term is used for 
purposes of analyzing VA compensation claims.  Moreover, it 
appears that other physicians essentially adopted Dr. Adams' 
use of the term aggravation in their statements without any 
real basis for finding that a cardiovascular disorder 
actually preexisted service to begin with.  In sum, the Board 
finds that the veteran must be presumed to have been sound 
from a cardiovascular perspective when he entered service.  

As there is no clear and unmistakable evidence to conclude 
that cardiovascular disability preexisted service, the Board 
must now consider whether a cardiovascular disability was 
first manifested during service or within one year of 
discharge from service.  

The record includes a statement from a fellow serviceperson 
to the effect that the veteran complained of leg cramps 
during service.  There is also a February 1997 letter from a 
Member of Congress to the effect that he recalled meeting 
with the veteran while the veteran was on leave in 1966, at 
which time the veteran complained of leg cramps.  These two 
statements support the veteran's current contention that he 
suffered problems with leg cramps during service. 

A reading of the letter from Dr. Adams as well as statements 
of record from Michael A. Lee, D.O. and Vivek Khetpal, M.D. 
reveals that it essentially their medical belief that there 
is a relationship between the reported inservice leg pain and 
cramping and heart disease.  It appears from a March 1998 
letter from Dr. Khetpal that he believes that the veteran had 
evidence of premature arteriosclerotic heart disease in 
service.  He referred to symptoms of intermittent 
claudication during boot camp.  The claims file also includes 
several articles by Samuel J. Stagg, III, M.D., Director, 
Peripheral Interventions, The Cardiovascular Institute of the 
South, concerning cramping and leg pain and heart disease.  
Also included are excerpts from articles relating to heart 
disease beginning in early life.

At this point, the Board recognizes that the veteran's 
service medical records do not reflect findings, complaints, 
treatment or diagnoses relating to any cardiovascular 
condition.  Moreover, there were no complaints, findings, 
treatment or diagnoses relating to leg cramps/pain.  Further, 
it appears from the file that no clinical records documenting 
the treatment by Dr. Adams after service are available.  
Nevertheless, it appears that there is some supporting 
evidence for a finding that the veteran experienced certain 
leg symptomatology, including cramping, during service.  
Significantly, it appears that several medical care providers 
believe that the leg symptoms during service were most likely 
manifestations of what was later diagnosed as cardiovascular 
disease.  Under the circumstances, the Board believes that 
there is a state of equipoise of the positive evidence with 
the negative evidence on the question of whether or nor 
cardiovascular disease was first manifested during service or 
within one year of discharge from service.  In such a 
situation, the question must be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for cardiovascular 
disability is warranted.  To this extent, the appeal is 
granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

